DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response After Final OA

	The proposed amendments to the claimed subject matter is considered persuasive and commensurate with the scope of the AFCP 2.0 Pilot Program has been entered.

Response to Arguments

Applicant’s arguments, see Remarks, filed 7/18/2022, with respect to rejection of claims 21, 23 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(b) of claims 21, 23 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 7/18/2022, with respect to rejection of claims 1, 23-24, 27-30 have been fully considered and are persuasive.  The rejection under prior art (35 U.S.C. 102 and/or 103) of claims 1, 23-24, 27-30 has been withdrawn. 

Election/Restrictions

Claim 1, 23, 27-30 allowable. Claims 3, 5-8, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. 
Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement requires inventions species, as set forth in the Office action mailed on 12/6/2021, is hereby withdrawn and claims 3, 5-8 hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 1-8, 22-23, 24, 27-32 is allowable.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, Prause nor any prior art available discloses:	
“wherein the transverse plate extends through the inner periphery a distance less than a length of the unitary structure, the length being defined from a first end to a second end of the unitary structure”. 
The length of the transverse plate relative to the unitary structure was not an art-recognized variable for modification to one of ordinary skill in the art before the effective filing date.
Therefore, claim 1 is deemed allowable.

Regarding claim 22, the transverse plate of Prause necessarily extends a first length through the inner periphery, however, Prause nor any prior art available discloses:
“wherein the first length being less than a second length of the inner periphery, the second length extending from a first distal end to a second distal end of the unitary structure”.
	Therefore, claim 22 is deemed allowable.

Regarding claim 27, while hexagonal shapes of molded objects were known in the art before the effective filing date (see Oldroyd – CA 2843930 - see Figs. 4-5), the recited method would NOT have been an obvious way to make them starting from Prause or any other known prior art references available.
Prause nor any prior art available discloses:
“an external circumferential surface of the supplemental mandrel with a hexagonal shape such that the supplemental mandrel at least partially forms a cross-section of the transverse plate to include a hexagonal shape”. 
Therefore, the claim 27, when considered as a whole, is deemed allowable.

Regarding claim 28, while circular cross-section shapes of molded objects were known in the art before the effective filing date (see Oldroyd – CA 2843930 – Figs. 8-9), the recited method would NOT have been an obvious way to make them starting from Prause or any other known prior art references.
Prause nor any prior art available discloses:
“providing an external circumferential surface of the supplemental mandrel with a circular shape such that the supplemental mandrel at least partially forms a cross-section of the transverse plate to include a circular shape”. 
In Oldroyd, the circular shapes are in the mandrel not the supplemental mandrel and the transverse plate does not form a circular shape.
Therefore, even a forced combination between Prause and Oldroyd would NOT meet the claimed subject matter.
Therefore, the claim 28, when considered as a whole, is deemed allowable.

Regarding claim 29, rectangle shapes were NOT known in the art of molded articles for energy absorbing structures in vehicular structures in the recited method before the effective filing date.  Prause nor any prior art available discloses:
“providing an external circumferential surface of the supplemental mandrel with a rectangular shape such that the supplemental mandrel at least partially forms the cross-section of the transverse plate to include the rectangle shape”.
Therefore, the claim 29, when considered as a whole, is deemed allowable.

Regarding claim 30, while dodecahedron shapes include triangle shapes of molded objects were known in the art before the effective filing date (see Oldroyd – CA 2843930 – Figs. 10-11), the recited method would NOT have been an obvious way to make them starting from Prause or any other known prior art references.
Prause nor any prior art available discloses:
“providing an external circumferential surface of the supplemental mandrel with a circular shape such that the supplemental mandrel at least partially forms a cross-section of the transverse plate to include a circular shape”. 
In Oldroyd, the circular shapes are in the mandrel not the supplemental mandrel and the transverse plate does not form a circular shape.
Therefore, even a forced combination between Prause and Oldroyd would NOT meet the claimed subject matter.
Therefore, the claim 30, when considered as a whole, is deemed allowable.

Regarding claim 32, the second inserting clause is different as compared to independent claim 1.
Therefore, the two claims have non-overlapping claim scope and claim 32 is narrower than claim 1 and 26 when combined.
Therefore, Prause, Oldroyd, a combination Prause / Oldroyd nor any prior art combination available discloses:
“inserting a supplemental mandrel to cooperate with the first mandrel to form a partial length transverse plate ”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743